       Case 8:19-bk-10822-CB Doc 40 Filed 03/19/19 Entered 03/19/19 11:01:22                                          Desc
                          Ntc Dissmsl w/Rstrctn Dbtr ReF Page 1 of 1

                                        United States Bankruptcy Court
                                          Central District of California
                               411 West Fourth Street, Suite 2030, Santa Ana, CA 92701−4593

    NOTICE OF DISMISSAL WITH RESTRICTION AGAINST DEBTOR'S RE−FILING

    DEBTOR(S) INFORMATION:                                                BANKRUPTCY NO. 8:19−bk−10822−CB
     The Trial Group LLP                                                  CHAPTER 11
    SSN: N/A
    EIN: 32−0210824
    dba Trial Group, dba TRG LLP, dba Eagan Avenatti
    LLP, dba Eagan O'Malley & Avenatti LLP
    520 Newport Center Drive
    Suite 1400
    Newport Beach, CA 92660


You are notified that an order was entered DISMISSING the above−captioned case with a prohibition against the refiling of
another bankruptcy petition by or against the debtor for 180 days from the date this order is entered.
Any discharge entered in this case is hereby vacated in its entirety.
The Court retains jurisdiction on all issues involving sanctions, any bar against being a debtor in bankruptcy, all issues arising
under Bankruptcy Code §§ 105, 109(g), 110, 329, 349, and 362, and to any additional extent provided by law.




                                                                                 For The Court,
Dated: March 19, 2019                                                            Kathleen J. Campbell
                                                                                 Clerk of Court




Form ndwr Rev. 06/2017                                                                                                     40 / JLL
